Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veeramani et al.(US 2017/0111403).
Regarding claim 2, Veeramani  discloses a transport agnostic display source comprising: a source management entity to configure parameters in a transport agnostic display sink(Paragraph 32, the capability negotiation module 220, which may be embodied as hardware, firmware, software, virtualized hardware, emulated architecture, and/or a combination thereof as discussed above, is configured to manage a capability negotiation between the source computing device 102 and the destination computing device 106 (see, e.g., the communication flow 400 of FIG. 4 described below). In some embodiments, the source computing device 102 and the destination computing device 106 may exchange information regarding various standards, transmission protocols, cast session parameters, etc., prior to casting the digital media content from the source computing device 102 to the destination computing device 106. To do so, the illustrative capability negotiation module 220 includes a transmission protocol management module 222 and a cast session parameters determination module 224.), the parameters compatible with a plurality of different streaming devices to stream video in a transport agnostic manner(Paragraph 31, The communication management module 210 is further configured to establish a communication channel at the network layer (i.e., the IP layer) with the computing devices with which the source computing device 102 is communicatively coupled. Accordingly, in some embodiments, at least a portion of the functionality of the communication management module 210 may be performed by the communication circuitry 118 of the source computing device 102 (e.g., a NIC of the communication circuitry 118). In some embodiments, data used to couple to the other computing devices (e.g., Wi-Fi Direct pairing credentials, an identifier of the source computing device 102, an identifier of the destination computing device 106, etc.) may be stored in the computing device identifying data 202, which may be retrieved and utilized for future coupling attempts (e.g., without manual setup) with the other computing devices the source computing device 102 has been coupled, or otherwise connected to); a stream source to originate a video stream from the transport agnostic display source; and a source transport-specific adaptation to adapt an output of a transport agnostic display transmitter onto a source transport, the source transport to transport the video stream to the transport agnostic display sink(Paragraph 15, the source computing device 102 transmits (e.g., casts, streams, mirrors, etc.) digital media content (e.g., video, audio, text, etc.) to the destination computing device 106 via the communication channel 104, which may be established over a wired or wireless connection. Prior to transmitting the digital content, and subsequent to establishing the communication channel 104 (e.g., a TCP connection via the network layer, or layer 3, of the Open Systems Interconnection (OSI) model using a negotiated IP address), the source computing device 102 and the destination computing device 106 perform a capability negotiation (see, e.g., the capability negotiation flow of FIG. 4) in the network layer, or above, of the OSI model).
Regarding claim 3, Veeramani  discloses the transport agnostic display source of claim 2, wherein the stream source is to implement policies that select an encoder to be used for the video stream(Paragraph 60, the source computing device 102 transmits a message to the destination computing device 106 that includes cast session parameters usable by the destination computing device 106 to process and render digital media content casted from the source computing device 102 to the destination computing device 106. As described previously, the cast session parameters may be determined by the source computing device 102 based on identifying information of the destination computing device 106. As also described previously, the cast session parameters may include data related to processing and/or display of the cast digital media content, such as an audio codec, a video codec, a rendering format, a display mode, etc.).
Regarding claim 4, Veeramani  discloses the transport agnostic display source of claim 2, wherein the source management entity and the stream source are included in a streaming layer, the streaming layer to originate, manage, and terminate the video stream using constructs made available by a transport agnostic display layer(Paragraph 60, the source computing device 102 transmits a message to the destination computing device 106 that includes cast session parameters usable by the destination computing device 106 to process and render digital media content casted from the source computing device 102 to the destination computing device 106. As described previously, the cast session parameters may be determined by the source computing device 102 based on identifying information of the destination computing device 106. As also described previously, the cast session parameters may include data related to processing and/or display of the cast digital media content, such as an audio codec, a video codec, a rendering format, a display mode, etc.).
Regarding claim 5, Veeramani  discloses the transport agnostic display source of claim 2, further including a transport agnostic display layer to: convey a stream link capabilities request message to the transport agnostic display sink; and after receiving stream sink capabilities data from the transport agnostic display sink, convey the stream sink capabilities data to the stream source(Paragraph 60, the source computing device 102 transmits a message to the destination computing device 106 that includes cast session parameters usable by the destination computing device 106 to process and render digital media content casted from the source computing device 102 to the destination computing device 106. As described previously, the cast session parameters may be determined by the source computing device 102 based on identifying information of the destination computing device 106. As also described previously, the cast session parameters may include data related to processing and/or display of the cast digital media content, such as an audio codec, a video codec, a rendering format, a display mode, etc.).
Regarding claim 6, Veeramani  discloses the transport agnostic display source of claim 2, wherein the source transport-specific adaptation is in a transport-specific adaptation layer, the source transport- specific adaptation to adapt a transport-independent stream in the transport-specific adaptation layer to transport-specific constructs exposed by a transport layer, the transport- independent stream from a transport agnostic display layer(Paragraph 60, the source computing device 102 transmits a message to the destination computing device 106 that includes cast session parameters usable by the destination computing device 106 to process and render digital media content casted from the source computing device 102 to the destination computing device 106. As described previously, the cast session parameters may be determined by the source computing device 102 based on identifying information of the destination computing device 106. As also described previously, the cast session parameters may include data related to processing and/or display of the cast digital media content, such as an audio codec, a video codec, a rendering format, a display mode, etc.).
Regarding claim 7, Veeramani  discloses at least one non-transitory computer readable medium comprising instructions that, when executed, cause processor circuitry to at least: configure parameters in a transport agnostic display sink(Paragraph 32, the capability negotiation module 220, which may be embodied as hardware, firmware, software, virtualized hardware, emulated architecture, and/or a combination thereof as discussed above, is configured to manage a capability negotiation between the source computing device 102 and the destination computing device 106 (see, e.g., the communication flow 400 of FIG. 4 described below). In some embodiments, the source computing device 102 and the destination computing device 106 may exchange information regarding various standards, transmission protocols, cast session parameters, etc., prior to casting the digital media content from the source computing device 102 to the destination computing device 106. To do so, the illustrative capability negotiation module 220 includes a transmission protocol management module 222 and a cast session parameters determination module 224.), the parameters compatible with a plurality of different streaming devices to stream video in a transport agnostic manner(Paragraph 31, The communication management module 210 is further configured to establish a communication channel at the network layer (i.e., the IP layer) with the computing devices with which the source computing device 102 is communicatively coupled. Accordingly, in some embodiments, at least a portion of the functionality of the communication management module 210 may be performed by the communication circuitry 118 of the source computing device 102 (e.g., a NIC of the communication circuitry 118). In some embodiments, data used to couple to the other computing devices (e.g., Wi-Fi Direct pairing credentials, an identifier of the source computing device 102, an identifier of the destination computing device 106, etc.) may be stored in the computing device identifying data 202, which may be retrieved and utilized for future coupling attempts (e.g., without manual setup) with the other computing devices the source computing device 102 has been coupled, or otherwise connected to).
Regarding claim 8, Veeramani  discloses the at least one non-transitory computer readable medium of claim 7, wherein the instructions are to cause the processor circuitry to implement policies that select an encoder to be used for the video stream(Paragraph 60, the source computing device 102 transmits a message to the destination computing device 106 that includes cast session parameters usable by the destination computing device 106 to process and render digital media content casted from the source computing device 102 to the destination computing device 106. As described previously, the cast session parameters may be determined by the source computing device 102 based on identifying information of the destination computing device 106. As also described previously, the cast session parameters may include data related to processing and/or display of the cast digital media content, such as an audio codec, a video codec, a rendering format, a display mode, etc.).
Regarding claim 9, Veeramani  discloses the at least one non-transitory computer readable medium of claim 7, wherein a source management entity and a stream source are included in a streaming layer, the instructions to cause the processor circuitry to originate, manage, and terminate the video stream at the streaming layer using constructs available via a transport agnostic display layer(Paragraph 60, the source computing device 102 transmits a message to the destination computing device 106 that includes cast session parameters usable by the destination computing device 106 to process and render digital media content casted from the source computing device 102 to the destination computing device 106. As described previously, the cast session parameters may be determined by the source computing device 102 based on identifying information of the destination computing device 106. As also described previously, the cast session parameters may include data related to processing and/or display of the cast digital media content, such as an audio codec, a video codec, a rendering format, a display mode, etc.).
Regarding claim 10, Veeramani  discloses the at least one non-transitory computer readable medium of claim 7, wherein the instructions are to cause the processor circuitry to: cause transmission of a stream sink capabilities request message to the transport agnostic display sink; and after accessing stream sink capabilities data from the transport agnostic display sink, cause transmission of the stream sink capabilities data to the transport agnostic display source(Paragraph 60, the source computing device 102 transmits a message to the destination computing device 106 that includes cast session parameters usable by the destination computing device 106 to process and render digital media content casted from the source computing device 102 to the destination computing device 106. As described previously, the cast session parameters may be determined by the source computing device 102 based on identifying information of the destination computing device 106. As also described previously, the cast session parameters may include data related to processing and/or display of the cast digital media content, such as an audio codec, a video codec, a rendering format, a display mode, etc.).
Regarding claim 11, Veeramani  discloses the at least one non-transitory computer readable medium of claim 7, wherein the instructions are to cause the processor circuitry to adapt a transport-independent stream from a transport agnostic display layer to transport-specific constructs exposed by a transport layer(Paragraph 60, the source computing device 102 transmits a message to the destination computing device 106 that includes cast session parameters usable by the destination computing device 106 to process and render digital media content casted from the source computing device 102 to the destination computing device 106. As described previously, the cast session parameters may be determined by the source computing device 102 based on identifying information of the destination computing device 106. As also described previously, the cast session parameters may include data related to processing and/or display of the cast digital media content, such as an audio codec, a video codec, a rendering format, a display mode, etc.).
Regarding claim 12, Veeramani  discloses an apparatus, comprising: at least one memory; machine readable instructions; and processor circuitry to at least one of instantiate or execute the machine readable instructions to: at least one of cause transmission of or receive an encoded video on at least one transport in a transport agnostic manner based on a protocol, the protocol hosted on the at least one transport based on a transport-specific adaptation(Paragraph 60, the source computing device 102 transmits a message to the destination computing device 106 that includes cast session parameters usable by the destination computing device 106 to process and render digital media content casted from the source computing device 102 to the destination computing device 106. As described previously, the cast session parameters may be determined by the source computing device 102 based on identifying information of the destination computing device 106. As also described previously, the cast session parameters may include data related to processing and/or display of the cast digital media content, such as an audio codec, a video codec, a rendering format, a display mode, etc.).
Regarding claim 13, Veeramani  discloses the apparatus of claim 12, wherein the processor circuitry is to at least one of instantiate or execute the machine readable instructions to: detect a transport agnostic display sink; and issue a capabilities request to the transport agnostic display sink, an encoding format of the encoded video is based at least on capabilities of the transport agnostic display sink(Paragraph 60, the source computing device 102 transmits a message to the destination computing device 106 that includes cast session parameters usable by the destination computing device 106 to process and render digital media content casted from the source computing device 102 to the destination computing device 106. As described previously, the cast session parameters may be determined by the source computing device 102 based on identifying information of the destination computing device 106. As also described previously, the cast session parameters may include data related to processing and/or display of the cast digital media content, such as an audio codec, a video codec, a rendering format, a display mode, etc.).
Regarding claim 14, Veeramani  discloses the apparatus of claim 13, wherein the capabilities of the transport agnostic display sink include a bandwidth commit of the transport agnostic display sink(Paragraph 60, the source computing device 102 transmits a message to the destination computing device 106 that includes cast session parameters usable by the destination computing device 106 to process and render digital media content casted from the source computing device 102 to the destination computing device 106. As described previously, the cast session parameters may be determined by the source computing device 102 based on identifying information of the destination computing device 106. As also described previously, the cast session parameters may include data related to processing and/or display of the cast digital media content, such as an audio codec, a video codec, a rendering format, a display mode, etc.).
Regarding claim 15, Veeramani  discloses the apparatus of claim 12, wherein an encoding format of the encoded video is based at least on one of a current available transport bandwidth or an average available transport bandwidth(Paragraph 60, the source computing device 102 transmits a message to the destination computing device 106 that includes cast session parameters usable by the destination computing device 106 to process and render digital media content casted from the source computing device 102 to the destination computing device 106. As described previously, the cast session parameters may be determined by the source computing device 102 based on identifying information of the destination computing device 106. As also described previously, the cast session parameters may include data related to processing and/or display of the cast digital media content, such as an audio codec, a video codec, a rendering format, a display mode, etc.).
Regarding claim 16, Veeramani  discloses the apparatus of claim 12, wherein the transport includes at least one of an isochronous transport topology or a non-isochronous transport topology(Paragraph 60, the source computing device 102 transmits a message to the destination computing device 106 that includes cast session parameters usable by the destination computing device 106 to process and render digital media content casted from the source computing device 102 to the destination computing device 106. As described previously, the cast session parameters may be determined by the source computing device 102 based on identifying information of the destination computing device 106. As also described previously, the cast session parameters may include data related to processing and/or display of the cast digital media content, such as an audio codec, a video codec, a rendering format, a display mode, etc.).
Regarding claim 17, Veeramani  discloses the apparatus of claim 12, wherein the processor circuitry is to at least one of instantiate or execute the machine readable instructions to: cause transmission of the encoded video on a first transport of a first transport topology in the transport agnostic manner based on the protocol; and cause transmission of the encoded video on a second transport of a transport topology different than the first transport topology in the transport agnostic manner based on the protocol(Paragraph 60, the source computing device 102 transmits a message to the destination computing device 106 that includes cast session parameters usable by the destination computing device 106 to process and render digital media content casted from the source computing device 102 to the destination computing device 106. As described previously, the cast session parameters may be determined by the source computing device 102 based on identifying information of the destination computing device 106. As also described previously, the cast session parameters may include data related to processing and/or display of the cast digital media content, such as an audio codec, a video codec, a rendering format, a display mode, etc.).
Regarding claim 18, Veeramani  discloses at least one non-transitory computer readable medium comprising instructions that, when executed, cause processor circuitry to at least: initialize at least one transport; and at least one of cause transmission of or receive video on the at least one transport in a transport agnostic manner based on a protocol, the protocol hosted on the at least one transport based on a transport-specific adaptation(Paragraph 60, the source computing device 102 transmits a message to the destination computing device 106 that includes cast session parameters usable by the destination computing device 106 to process and render digital media content casted from the source computing device 102 to the destination computing device 106. As described previously, the cast session parameters may be determined by the source computing device 102 based on identifying information of the destination computing device 106. As also described previously, the cast session parameters may include data related to processing and/or display of the cast digital media content, such as an audio codec, a video codec, a rendering format, a display mode, etc.).
Regarding claim 19, Veeramani  discloses the at least one non-transitory computer readable medium of claim 18, wherein the instructions are to cause the processor circuitry to: detect a transport agnostic display sink; and issue a capabilities request to the transport agnostic display sink, an encoding format of the video is based at least on capabilities of the transport agnostic display sink(Paragraph 60, the source computing device 102 transmits a message to the destination computing device 106 that includes cast session parameters usable by the destination computing device 106 to process and render digital media content casted from the source computing device 102 to the destination computing device 106. As described previously, the cast session parameters may be determined by the source computing device 102 based on identifying information of the destination computing device 106. As also described previously, the cast session parameters may include data related to processing and/or display of the cast digital media content, such as an audio codec, a video codec, a rendering format, a display mode, etc.).
Regarding claim 20, Veeramani  discloses the at least one non-transitory computer readable medium of claim 19, wherein the capabilities of the transport agnostic display sink include a bandwidth commit of the transport agnostic display sink(Paragraph 60, the source computing device 102 transmits a message to the destination computing device 106 that includes cast session parameters usable by the destination computing device 106 to process and render digital media content casted from the source computing device 102 to the destination computing device 106. As described previously, the cast session parameters may be determined by the source computing device 102 based on identifying information of the destination computing device 106. As also described previously, the cast session parameters may include data related to processing and/or display of the cast digital media content, such as an audio codec, a video codec, a rendering format, a display mode, etc.).
Regarding claim 21, Veeramani  discloses the at least one non-transitory computer readable medium of claim 18, wherein an encoding format of the video is based at least on one of a current available transport bandwidth or an average available transport bandwidth(Paragraph 60, the source computing device 102 transmits a message to the destination computing device 106 that includes cast session parameters usable by the destination computing device 106 to process and render digital media content casted from the source computing device 102 to the destination computing device 106. As described previously, the cast session parameters may be determined by the source computing device 102 based on identifying information of the destination computing device 106. As also described previously, the cast session parameters may include data related to processing and/or display of the cast digital media content, such as an audio codec, a video codec, a rendering format, a display mode, etc.).
Regarding claim 22, Veeramani  discloses the at least one non-transitory computer readable medium of claim 18, wherein the transport includes at least one of an isochronous transport topology or a non- isochronous transport topology(Paragraph 60, the source computing device 102 transmits a message to the destination computing device 106 that includes cast session parameters usable by the destination computing device 106 to process and render digital media content casted from the source computing device 102 to the destination computing device 106. As described previously, the cast session parameters may be determined by the source computing device 102 based on identifying information of the destination computing device 106. As also described previously, the cast session parameters may include data related to processing and/or display of the cast digital media content, such as an audio codec, a video codec, a rendering format, a display mode, etc.).
Regarding claim 23, Veeramani  discloses the at least one non-transitory computer readable medium of claim 18, wherein the instructions are to cause the processor circuitry to: cause transmission of the video on a first transport of a first transport topology in the transport agnostic manner based on the protocol; and cause transmission of the video on a second transport of a transport topology different than the first transport topology in the transport agnostic manner based on the protocol(Paragraph 60, the source computing device 102 transmits a message to the destination computing device 106 that includes cast session parameters usable by the destination computing device 106 to process and render digital media content casted from the source computing device 102 to the destination computing device 106. As described previously, the cast session parameters may be determined by the source computing device 102 based on identifying information of the destination computing device 106. As also described previously, the cast session parameters may include data related to processing and/or display of the cast digital media content, such as an audio codec, a video codec, a rendering format, a display mode, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/               Primary Examiner, Art Unit 2187